37 F.3d 1510NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Cecil R. PATTERSON, Plaintiff-Appellant,v.Bill NOLAND and Tom Miller, Defendants-Appellees.
No. 94-7052.
United States Court of Appeals, Tenth Circuit.
Oct. 19, 1994.

Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1

1
The parties have agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
Mr. Patterson appeals the granting of summary judgment by the district court on his civil rights claims.  "We review the grant or denial of summary judgment de novo.  We apply the same legal standard used by the district court under Fed.R.Civ.P. 56(c)."   Applied Genetics Int'l.  Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.1990) (citing  Barnson v. United States, 816 F.2d 549, 552 (10th Cir.), cert. denied, 484 U.S. 896 (1987), and  Osgood v. State Farm Mut. Auto Ins. Co., 848 F.2d 141, 143 (10th Cir.1988).


3
Upon reviewing the record, we find that there are no genuine issues of material fact which would entitle Mr.Patterson to relief.  The Defendants-Appellees are entitled to judgment as a matter of law.


4
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470